Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00147-CR
____________
 
THOMAS EDWARD MCDOWELL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County, Texas
Trial Court Cause No. 572310
 

 
M E M O R A N D U M   O P I N I O N
Appellant
pled guilty to the offense of possession of a controlled substance and was
placed on deferred adjudication probation for two years.  The State
subsequently filed a motion to adjudicate guilt.  On August 3, 1992, the trial
court adjudicated appellant guilty of the offense of possession of a controlled
substance and sentenced appellant to fourteen years= confinement in the Texas Department
of Criminal Justice, Institutional Division.  No timely motion for new trial
was filed.  Appellant=s notice of appeal was not filed until January 29, 2009.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the appeal. 
Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Yates, Guzman, and
Sullivan.
Do Not Publish C Tex. R. App. P.
47.2(b).